Citation Nr: 0834119	
Decision Date: 10/03/08    Archive Date: 10/07/08

DOCKET NO.  07-20 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manchester, New Hampshire

THE ISSUE

Entitlement to a rating in excess of 40 percent for a right 
wrist disability.


REPRESENTATION

Veteran represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Associate Counsel





INTRODUCTION

The veteran served on active duty from March 1967 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision.


FINDINGS OF FACT

1.  The medical evidence does not reflect extremely 
unfavorable ankylosis of the veteran's right wrist.

2.  The veteran's right wrist disability is not an unusual 
disability not contemplated by the rating schedule.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for the 
veteran's right wrist disability have not been met.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.321(b)(1), 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.69, 4.71a, 
Diagnostic Code (DC) 5214 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized.  38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

Diagnostic Code 5214 provides that unfavorable ankylosis of 
the wrist in any degree of palmar flexion, or with ulnar or 
radial deviation may be rated 50 percent for the major 
extremity and 40 percent for the minor extremity.  Extremely 
unfavorable ankylosis will be rated as loss of use of hands 
under Diagnostic Code 5125.  38 C.F.R. § 4.71a, DC 5214.

The veteran contends that his right wrist disability has 
worsened, entitling him to a rating in excess of 40 percent.  
Specifically, the veteran contends that his wrist swells 
after he has worked an eight hour shift.  He reports that his 
pain increases after he performs a difficult job-related 
task, such as lifting furniture, and his right wrist pain 
often interrupts his sleep.

The veteran fractured his right wrist during a softball game 
while in service and has had wrist surgeries both during and 
after service.  Evidence in the veteran's claims file 
suggests that the veteran's last wrist surgery was in 
approximately 1970.  A November 2005 VA treatment record 
reflects the veteran's report that his custodial work 
aggravated his wrist disability, causing him to ice his wrist 
at night.  In December 2005, the veteran underwent a VA 
examination of his right wrist.  The examination report notes 
that an orthopedic specialist informed the veteran that his 
only surgical option is a complete arthrodesis of the right 
wrist, which the veteran has declined because he feels that 
the surgery would prevent him from performing his job duties.  
Additionally, the veteran reported that he was employed as a 
custodian and that he had not missed any work due to his 
wrist disability during the eight months he had been employed 
in that position, although he reported that he had lost jobs 
in the past due to his wrist disability.  A physical 
examination of the veteran's right wrist revealed some 
evidence of muscular atrophy in his forearm and tenderness to 
palpitation of his wrist joint, but no evidence of swelling 
or gross deformity.  The veteran had active and passive 
dorsiflexion from 0 to 45 degrees, palmar flexion from 0 to 
30 degrees, ulnar deviation from 0 to 30 degrees, and grip 
strength of 4 out of 5.  A March 2005 VA treatment record 
reflects the veteran's report that his right wrist was better 
but occasionally hurt or tingled.

The veteran is currently assigned a 40 percent rating for his 
minor extremity pursuant to DC 5214 based on a VA medical 
recommendation that the veteran undergo an arthrodesis to 
fuse the right wrist joint, which would result in the veteran 
having a fused or ankylosed wrist.  The veteran's service 
medical records reflect that he is left-handed; therefore, 
the veteran is currently receiving the maximum rating (40 
percent) available for the impairment of his minor (right) 
extremity pursuant to DC 5214.  The veteran does not have 
extremely unfavorable ankylosis warranting a higher rating 
pursuant to DC 5125 for loss of hands because the evidence 
reflects that the veteran has some range of motion as well as 
meaningful function of his right wrist.

The Board has also considered whether an increased rating for 
the veteran's right wrist is warranted based on criteria not 
specifically defined in the rating schedule.  However, the 
evidence in this case does not show an exceptional or unusual 
disability picture that would render impractical the 
application of the regular schedular rating standards.  See 
38 C.F.R. § 3.321 (2005).  The evidence of record does not 
demonstrate that the veteran's right wrist disability has 
resulted in frequent periods of hospitalization or in marked 
interference with employment.  During his VA examination the 
veteran reported that his wrist disability had not recently 
interfered with his employment.  While the veteran reports 
that his right wrist disability has had an adverse effect on 
his prior employment, it is important to note that the 
schedular rating criteria are designed to take such factors 
into account.  The schedule is intended to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  38 
U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1 (2005).   
Additionally, the evidence does not reflect that the veteran 
has been recently hospitalized for his disability.  
Therefore, given the lack of evidence showing unusual 
disability not contemplated by the rating schedule, the Board 
concludes that an extraschedular evaluation is not warranted.  
Accordingly, the veteran's claim for a rating in excess of 40 
percent is denied.

II.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  VA's notice requirements were addressed in 
an October 2005 letter, which informed the veteran that he 
must show that his service-connected disability had worsened 
in order to receive an increased disability rating.  The 
January 2006 rating decision explained that the veteran was 
currently receiving the maximum schedular rating available 
for his disability and what evidence would warrant an 
extraschedular rating per Vazquez-Flores v. Peake, No. 05-
0355 (U.S. Vet. App. Jan. 2008), and the veteran's claim was 
subsequently readjudicated by an April 2007 statement of the 
case.  Additionally, at his VA examination in December 2005 
the veteran discussed his disability's interference with his 
employment.  Under these circumstances, it is apparent that a 
reasonable person, such as the veteran, would know what was 
necessary to substantiate his claim.

With respect to the duty to assist, VA treatment records have 
been obtained, and the veteran has not identified any records 
not obtained.  The veteran was also provided with a VA 
examination during the development of the instant claim, and 
he was scheduled to testify at a hearing before the Board, 
but he failed to appear.  Accordingly, VA's notice and 
assistance obligations are satisfied.  

ORDER

A rating in excess of 40 percent for a right wrist disability 
is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


